       Case 2:16-md-02724-CMR Document 1314 Filed 03/27/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                             MDL 2724
PRICING ANTITRUST LITIGATION                               16-MD-2724

                                                           HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS



                             PRETRIAL ORDER NO. 116
                      (EXTENDING TERMS OF PTO 96 and PTO 108)

       AND NOW, this 27th day of March 2020, upon consideration the Motion of the United

States as Intervenor [MDL Doc. No. 1313], it is hereby ORDERED that the Motion is

GRANTED as follows: The terms outlined in PTOs 96 and 108 as to the conduct of discovery

shall apply until April 1, 2020, unless the Court issues a revised discovery order before that date.

        It is so ORDERED.

                                                     BY THE COURT:
                                                     /s/ Cynthia M. Rufe
                                                     ____________________
                                                     CYNTHIA M. RUFE, J.
